Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Liquid Level Pivoting Float Sensor  and System for Monitoring Network of Liquid Storage Containers with the Sensor”. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 & 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 18 cite the limitation “at least one sensor, a radio, and a power source disposed at least partially within the first cavity” which is unclear if all the elements (sensor, radio and power source) are required as the term “at least one” can be interpreted to mean one of the three elements is required or whether all three elements are required.  If all three elements are claimed, then there is no need for the term “at least one”. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones (US 20190025108: “Jones”).

Claim 10. Jones discloses a system (Fig. 1: 10)[0175], comprising: a plurality of liquid monitoring systems (Fig. 1: kegs 14 with a sensor 16 in room 12 in mesh network facilities 18), wherein each liquid monitoring system (Fig. 1: sensor 16) is associated with a respective liquid storage container (Fig. 1: Keg 14)  in a storage facility (Fig. 1: Facilities with kegs 20, 22, 24, 26, 28, 30 & 32) and each liquid monitoring system (Fig. 1: kegs 14 with a sensor 16), comprises at least one sensor (Fig. 1: 16 sensor and wireless device)[0175] and a wireless communication module (Fig. 1: 16 sensor and wireless device) [0122] and a storage container monitoring computing system (Fig. 1: sensor data collection 34 & server 52) comprising computer-readable medium having computer-executable instructions stored thereon (Fig. 1: 52 server with programming software)[0104 Sensor/data the storage container (Fig. 1: keg 14) monitoring computing system (Fig. 1: 34 & 52) in networked communication (Fig. 1: 18 mesh network) [0111 Any node in distribution network 10 may have authority to determine a state change of a keg 14 or mesh network 18 and then communicate the change to rest of distribution network 10. RMS section 58 permits arbitrating all such state changes and recording the ultimate state of kegs 14 or mesh networks 18 for reporting to a user] with each liquid monitoring system (sensors 16) of the plurality of liquid  systems  (Fig. 1: 14 kegs room 12 in facility node 18) monitoring over a communications network (Fig. 1: mesh network 18, Servers 52 & internet 54), the computer-executable instructions configured to instruct one or more computer processors (Fig. 1: servers 54) to perform the following operation:  23Attorney Docket No. 43337-0002PATENT receive communications over the communications network (Fig. 1: mesh network 18, Servers 52 & internet 54) [0122] from each of the plurality of liquid monitoring systems (Fig. 1: 14 kegs with sensors 16  plurality of rooms 12 in facility node 18), wherein the communications comprises environmental data associated with the liquid storage container (14) that is associated with each liquid monitoring system (16) [0114 Distribution network 10 further enables monitoring temperature of contents for legal and regulatory compliance, reporting a “good” state of keg 14 contents, as well as reporting over/under temperature procedures].  

Claim 11. Dependent on the system of claim 10. Jones further discloses the computer-executable instructions (Fig. 1: 52 server with programming software)[0104 Sensor/data collection section 34 also provides association via interface 44 with management software, such are further configured to instruct one or more computer processors (Fig. 1: servers 52) to perform the following operation: receive communications over the communications network (Fig. 1: mesh network 18) from each of the plurality of liquid monitoring systems (Figs. 1, 10 & 11:  sensors 16 on each of the kegs 14), wherein the communications indicate a volume level [0161 FIGS. 11A through 11C show various ways of securing embodiments of radio transmitter 16 and a volume monitoring device of the present disclosure. FIG. 11A shows the fill level detection device being small enough to fit on either top or bottom chine of keg (top preferred) and not directly contacting main vessel body. FIG. 11B shows the fill level detection device being attached to the outside of the keg, not penetrating the main keg body] for the liquid storage container (Fig. 1: each keg 14  with sensor 16) that is associated with each liquid monitoring system (Fig. 1:  sensor 16). 
 
Claim 12. Dependent on the system of claim 10. Jones further discloses the storage facility comprises a rickhouse (Fig. 1: storage rooms 12 with kegs shown stacked horizontally)[0114] and each storage container (Fig. 1: keg 14) comprises a barrel of distilled spirits [0159 FIG. 10 depicts one embodiment of a fluid level measurement mechanism which includes the use of a battery powered ball 124 for determining the volume of beer 126 within keg 14].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20190025108: “Jones”) in further view of Walstra (US 3934103; “Walstra”) and in further view of Hengstler (DE 102016212264 A1; “Hengstler” translation provided for citations).

Claim 13. Dependent on the system of claim 10. Jones further discloses each of the plurality of liquid monitoring systems (Fig. 1: kegs 14 with a sensor 16 in room 12 in mesh network facilities 18).   Jones does not explicitly disclose:

a housing defining a first cavity; a pivot ball assembly that is pivotably coupled to the housing, the pivot ball assembly comprising a magnet; an arm having a proximal end and a distal end, wherein the proximal end of the arm is coupled to the pivot ball assembly.
2) a float coupled to the distal end of the arm

With regard to 1) Walstra teaches a housing defining a first cavity (Fig. 2: body chamber 16); a pivot ball assembly (Fig. 2: ball portion 62 with float 60) that is pivotably coupled to the housing (Fig. 2: body 12), the pivot ball assembly (Fig. 2: ball portion 62 with float 60) comprising a magnet (Fig. 2: magnet 66); an arm (Fig. 2: extension of an oblong float 60) having a proximal end (Fig. 2: float attached to ball portion 62) and a distal end (Fig. 2: float attached to ball portion 62), wherein the proximal end of the arm (60) is coupled to the pivot ball assembly (Fig. 2: ball portion 62 with attached  float to the proximal end 60) a float (Fig. 2: float 60).  

 It would have been obvious to one having ordinary skill in the art before the effective filing date to use Walstra’s magnet positioned in a pivot ball adjacent to the end of the moving float arm as 

With regard to 2)  Hengstler teaches a float (Fig. 2: float 12) coupled to the distal end of the arm (Fig. 2: lever element 14) [0040 The floating body 12 is arranged and/or attached to a first end 16 of a lever element 14 . For example, the floating body 12 can be movably attached to the first end 16 of the lever element 14 by means of a joint] and a radio (Fig. 2: radio 24)[0007 radio module for the wireless transmission of a radio signal] and a power source (Fig. 2: energy conversion unit 20 & 22 electronic device) [0048] disposed at least partially within the first cavity (Fig. 2: inside housing 30 with power supply 20 and radio 24) [0052 Furthermore, the level sensor 10 has a housing 30 in which the energy conversion device 20 , the electronic device 22 and the radio module 24 are accommodated].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hengstler’s lever arm extension to extend the float reach with Jone’s liquid level detector because a level arm improves the commercial use to liquid levels that are deeper than the float [Hengstler 0007].

Claim 14. Dependent on the system of claim 13.  Jones does not explicitly disclose:
the magnet is coupled to the proximal end of the arm.
Walstra teaches the magnet (Fig.2: magnet 66 in pivot ball 62 is coupled into the base of the float/arm 60) is coupled to the proximal end of the arm (60)[Col. 3 lines 20-25:  Accordingly, a very small float 60 is effective to move a small magnet 66 to provide the force necessary for accomplishing switching in the device 10].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Walstra’s magnet positioned in a pivot ball adjacent to the end of the moving arm as a sensing arrangement for Jones fill level sensor because magnetic tracking increases measurement accuracy by providing a low-energy consumption fill level measurement device established to provide tracking level in a wide temperature, pressure and corrosive environment [Walstra Col. 1 lines 25-40].
  
Claim 15. Dependent on the system of claim 13. Jones does not explicitly disclose:

the pivot ball assembly defines a second cavity, wherein the first cavity and the second cavity are not in fluid communication.  

Walstra teaches the first cavity (Fig. 2: body chamber 16) and the second cavity (Fig. 2: pivot ball portion 62 with internal cavity) are not in fluid communication [Col. 3 lines 20-25:  or exposing the float 60 to a liquid 72 within the tank. If desired, an O-ring gasket or the like 73 is clamped between the switch and the tank 70 for sealing the tank opening which receives the switch 10] & [Col. 3 lines 50-55:  the components of the switch which make electrical contact with each other are inexpensively sealed from the liquid 72 and are retained in good condition throughout a long service life].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Walstra’s arrangement of fluid contact cavities for direct sensing and sealed cavities for control and processing as arrangements for Jones fill level sensor because the cavity arrangement improves maintainability of the device by providing circuit support and control proximate to the sensing element in the fluid [Walstra Col. 1 lines 25-40].  

Claim 16. Dependent on the system of claim 13. Jones further discloses each liquid monitoring system (Fig. 1: Sensor 16) of the plurality of plurality of liquid monitoring systems (Fig. 1: sensor 16 on each of the kegs 14) comprises a temperature sensor [0114 Distribution network 10 further enables monitoring temperature of contents for legal and regulatory compliance, reporting a “good” state of keg 14 contents, as well as reporting over/under temperature procedures].   

Claim 17. Dependent on the system of claim 16. Jones further discloses the computer-executable instructions (Fig. 1: 52 server with programming software) [0104 Sensor/data collection section 34 also provides association via interface 44 with management software, such as ERP system software 46, POS system software 48, and CMS system software 50. ERP system software 46 provides functions of brewery management software. POS system software 48 provides functions of point-of-sale systems. And, CMS system software 50 provides customer management software functions for distribution network 10], are further configured to instruct one or more computer processors (Fig. 1:  servers 52) to perform the following operations: receive communications over the communications network (Fig. 1: mesh network 18, Servers 52 & internet 54) [0122] from each of the plurality of liquid monitoring systems (Fig. 1: 14 kegs with sensors 16  plurality of rooms 12 in facility node 18), wherein the communications (Fig. 1: mesh network 18) indicate a temperature that is associated with each respective liquid monitoring system (Fig. 1: sensor 16) [0146 Radio transmitter 16 includes a on board temperature sensor to monitor keg 14 temperature. A shake sensor determines if keg 14 is in transit. A sensor header 91 may also accommodate additional-sensor Antenna 92 orientation/polarization maximizes radio transmission strength from either the top or the bottom of keg 14. Battery 86 is sized to fit under keg 14 rim and to get at least a 5-year life. Battery 86 may be soldered to PCB 88 to reduce cost. Distribution network 10 measuring system is not continuously powered, thus saving power when not taking .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walstra (US 3934103; “Walstra”) in view of Hengstler (DE 102016212264; “Hengstler” translation provided for citations).

Claim 1. Walstra discloses a liquid monitoring system (Fig. 2: liquid switch 12) for mounting through a sidewall (Fig. 2: wall 70) [Col. 3 lines 20-25: In this arrangement, the switch 10 is adapted to be easily mounted in the wall of a tank, such as is indicated in FIG. 2 by the broken lines 70, by means of the screw threads 32 for exposing the float 60 to a liquid 72 within the tank] of a storage container (Fig. 2: wall 70 of a tank) [Col. 3 lines 20-25: tank], the liquid monitoring system (Fig. 2: liquid switch 12) comprising: a housing (Fig. 2: body 12) defining a first cavity (Fig. 2: body chamber 16); a pivot ball assembly (Fig. 2: ball portion 62 with float 60) that is pivotably coupled to the housing (Fig. 2: body 12), the pivot ball assembly (Fig. 2: ball portion 62 with float 60) comprising a magnet (Fig. 2: magnet 66); an arm (Fig. 2: extension of an oblong float 60) having a proximal end (Fig. 2: float attached to ball portion 62) and a distal end (Fig. 2: float attached to ball portion 62), wherein the proximal end of the arm (60) is coupled to the pivot ball assembly (Fig. 2: ball portion 62 with attached  float to the proximal end 60); a float (Fig. 2: float 60) and at least one sensor (Fig. 2: within cavity 16  disposed at least partially within the first cavity (Fig. 2: body chamber 16). 
 
Walstra does not explicitly disclose: 

a float coupled to the distal end of the arm and a radio and a power source disposed at least partially within the first cavity.

Hengstler teaches a float (Fig. 2: float 12) coupled to the distal end of the arm (Fig. 2: lever element 14) [0040 The floating body 12 is arranged and/or attached to a first end 16 of a lever element 14 . For example, the floating body 12 can be movably attached to the first end 16 of the lever element 14 by means of a joint] and a radio (Fig. 2: radio 24)[0007 radio module for the wireless transmission of a radio signal] and a power source (Fig. 2: energy conversion unit 20 & 22 electronic device) [0048] disposed at least partially within the first cavity (Fig. 2: inside housing 30 with power supply 20 and radio 24) [0052 Furthermore, the level sensor 10 has a housing 30 in which the energy conversion device 20 , the electronic device 22 and the radio module 24 are accommodated].



Claim 2. Dependent on the liquid monitoring system of claim 1. Walstra further discloses the magnet (Fig.2: magnet 66 in pivot ball 62 is coupled into the base of the float/arm 60) is coupled to the proximal end of the arm (60)[Col. 3 lines 20-25:  Accordingly, a very small float 60 is effective to move a small magnet 66 to provide the force necessary for accomplishing switching in the device 10].  

Claim 3. Dependent on the liquid monitoring system of claim 2. Walstra further discloses the least one sensor (Fig. 2: within cavity 16 there is a ball switch sensor ball 54, washer 34 and contact member 42) facilitates tracking of movement [Col. 3 lines 25-50] of the magnet (60) relative to the housing (Fig. 2: body 12). 

Claim 4. Dependent on the liquid monitoring system of claim 1. Walstra further discloses the pivot ball (Fig. 2: ball portion 62 with attached  float to the proximal end 60) assembly defines a second cavity (Fig. 2: pivot ball portion 62 with internal cavity), wherein the magnet (60) is disposed at least partially inside the second cavity (Fig. 2: pivot ball portion 62 with internal cavity), and wherein the first cavity (Fig. 2: body chamber 16) and the second cavity (Fig. 2: pivot ball portion 62 with internal cavity) are not in fluid communication [Col. 3 lines 20-25:  or exposing the float 60 to a liquid 72 within the tank. If desired, an O-ring gasket or the like 73 is clamped between the switch and the tank 70 for sealing the tank opening which receives the 

Claim 18. Walstra discloses a monitoring system (Fig. 2: liquid switch 12), comprising: a liquid storage container (Fig. 2: wall 70 of a tank) [Col. 3 lines 20-25: tank] having a sidewall (Fig. 2: wall 70) [Col. 3 lines 20-25: In this arrangement, the switch 10 is adapted to be easily mounted in the wall of a tank, such as is indicated in FIG. 2 by the broken lines 70, by means of the screw threads 32 for exposing the float 60 to a liquid 72 within the tank] that defines an interior volume [Col. 3 lines 20-25: exposing the float 60 to a liquid 72 within the tank]; a liquid monitoring system (Fig. 2: liquid switch 12), mounted through the sidewall (Fig. 2: wall 70) [Col. 3 lines 20-25: In this arrangement, the switch 10 is adapted to be easily mounted in the wall of a tank, such as is indicated in FIG. 2 by the broken lines 70, by means of the screw threads 32 for exposing the float 60 to a liquid 72 within the tank] of the liquid storage container (Fig. 2: wall 70 of a tank) [Col. 3 lines 20-25: tank], wherein the liquid monitoring system (Fig. 2: liquid switch 12), comprises; a housing [Col. 3 lines 20-25: tank]; a pivot ball assembly (Fig. 2: ball portion 62 with float 60) that is pivotably [Col. 4  lines 45-67:  The ball portion of the float provides a pivot point for the float indicated at A in FIG. 2 as is hereinafter described and accordingly, the magnet 66 is desirably positioned in the float bore 64 so that the weight of the magnet rod 66 falls partly on either side of the pivot point so that only a selected force is required to be applied to the bouyant portion of the float for pivoting the float] coupled to the housing [Col. 3 lines 20-25: tank], the pivot ball assembly (Fig. 2: ball portion 62 with float 60) comprising a magnet (Fig. 2: magnet 66); an arm (Fig. 2: extension of an oblong float 60) having a proximal end (Fig. 2: float attached to ball portion 62) and a distal end (Fig. 2: float attached to ball portion 62), wherein the proximal end of the arm (60) is coupled to the pivot ball assembly (Fig. 2: ball portion 62 with attached  float to the proximal end 60); a float ; and 25Attorney Docket No. 43337-0002PATENTat least one sensor (Fig. 2: within cavity 16 there is a ball switch sensor ball 54, washer 34 and contact member 42) [Col. 3 lines 25-50: FIG. 2 where the ball engages both the rim portion 46 of the contact member and the washer 34 forming an electrical circuit from the contact member, through the ball and the washer to the switch body 12. However, when the float 60 moves to the second position shown in solid lines in response to change in the level of the liquid 72, the magnet 66 is brought closer to the ball 54 lifting the ball around the inner diameter edge of the washer 34 into an open circuit position wherein the ball is spaced from the contact member 42. Of course, as the float 60 returns from the second position to the first position of the float, the magnet 66 is unable to lift the ball 54 away from the washer 34 and the ball is released to be returned to closed circuit position by the force of gravity]; and wherein a first portion (Fig. 2:  interior switch to gasket 73)  of the liquid monitoring system (Fig. 2: liquid switch 12), extends into the interior volume of the liquid (Fig. 2: Clip 68 to the interior) storage container (Fig. 2: wall 70 of a tank) [Col. 3 lines 20-25: tank]; and wherein a second portion (Fig. 2: device to left of 73 gasket)  of the liquid monitoring system (Fig. 2: liquid switch 12),  is external to the interior volume of the liquid storage container (Fig. 2: wall 70 of a tank) [Col. 3 lines 20-25: tank] [Col. 1 lines 65-67 & Col. 2 lines 1-7].  

Walstra does not explicitly disclose: 

a float coupled to the distal end of the arm and a radio and a power source disposed at least partially within the first cavity.

Hengstler teaches a float (Fig. 2: float 12) coupled to the distal end of the arm (Fig. 2: lever element 14) [0040 The floating body 12 is arranged and/or attached to a first end 16 of a lever element 14 . For example, the floating body 12 can be movably attached to the first end 16 of the lever element 14 by means of a joint] and a radio (Fig. 2: radio 24)[0007 radio module for the wireless transmission of a radio signal] and a power source (Fig. 2: energy conversion unit disposed at least partially within the first cavity (Fig. 2: inside housing 30 with power supply 20 and radio 24) [0052 Furthermore, the level sensor 10 has a housing 30 in which the energy conversion device 20 , the electronic device 22 and the radio module 24 are accommodated].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hengstler’s lever arm extension to extend the float reach and supporting power supply and radio communication with Walstra’s liquid level detector because a level arm improves the commercial use to liquid levels that are deeper than the float [Hengstler 0007] and because providing a standalone power supply and communications radio improves the reliability and maintainability of the device with a consistent standalone power and communication device provided to inform maintainers of device status and needs [Hengstler 0031].

Claim 19. Dependent on the monitoring system of claim 18. Walstra does not explicitly disclose: 
the liquid monitoring system is in networked communication with a remote storage container monitoring computing system. 

Hengstler teaches a liquid monitoring system (Fig. 2: 200) is in networked communication (Fig. 2: radio 24) with a remote storage container monitoring computing system (110)[0060  electrical signals are then fed to or transmitted to the radio module 24, and the radio module 24 generates a first, second, third, and fourth radio signal that correlates with the respective filling level and is received and/or further processed by the receiver 110 or a receiving unit 110 and/or can be forwarded].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hengstler’s radio transmission and distribution of the signal that is forwarded as a 
 
Claim 20. Dependent on the monitoring system of claim 18. Walstra further discloses the least one sensor facilitates tracking of movement of the magnet (Fig. 2: magnet 66) relative to the housing (Fig. 2 tank defined by walls 70) [Fig. 2: within cavity 16 there is a ball switch sensor ball 54, washer 34 and contact member 42) [Col. 3 lines 25-50: FIG. 2 where the ball engages both the rim portion 46 of the contact member and the washer 34 forming an electrical circuit from the contact member, through the ball and the washer to the switch body 12. However, when the float 60 moves to the second position shown in solid lines in response to change in the level of the liquid 72, the magnet 66 is brought closer to the ball 54 lifting the ball around the inner diameter edge of the washer 34 into an open circuit position wherein the ball is spaced from the contact member 42. Of course, as the float 60 returns from the second position to the first position of the float, the magnet 66 is unable to lift the ball 54 away from the washer 34 and the ball is released to be returned to closed circuit position by the force of gravity].

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Walstra in view of Hengstler and in further view of Quist (US 2851883; “Quist”).

Claim 5. Dependent on the liquid monitoring system of claim 4. Walstra does not explicitly disclose:
 a temperature sensor disposed at least partially within the second cavity. 
Quist teaches a fill level sensor (Fig. 1: level sensor 16) with a float (Fig. 1: 28 30 float) connected to a second pivoting cavity (Fig. 1:  20 bracket).  Quist further teaches a temperature sensor (22) [Col.3 lines 32-45: The temperature sensing elements are shown here as a simple electrical conductor 22 mounted on elongate member 24 to be adjacent the pressuring liquid column 17 throughout its effective length in the stored liquid being measured. Electrical energy from a power source, such as the battery 40, is passed through the conductor 22 by operation of the switch 42. The conductor 22 is selected for its variable conductivity in response to temperature changes. An indicator 44, calibrated to read temperatures as a function of this change in conductivity of conductor 22, is connected therewith] disposed at least partially within the second cavity (Fig. 1:  20 bracket).  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Quist’s temperature sensor within an arm into a second pivoting cavity as a sensor to add to Walstra’s, as modified arm, and pivoting ball because a temperature sensor over the length of the monitored float arm improves monitoring of the fluid properties over the determined fill level [Quist Col. 8 lines 55-70].

Claims 6-8. Dependent on the liquid monitoring system of claim 4. Walstra does not explicitly disclose:
a pressure sensor disposed at least partially within the second cavity and where the arm defines an internal pressure channel extending between the proximal end and the distal end and where the pressure sensor is in fluid communication with the float via the internal pressure channel.  

Quist teaches a fill level sensor (Fig. 1: level sensor 16) with a float (Fig. 1: 28 30 float) connected to a second pivoting cavity (Fig. 1:  20 bracket).  Quist further teaches a pressure sensor (Fig. 1: 52 pressure cell) disposed at least partially (Fig. 1: column 19 through bracket 20) within the second cavity (Fig. 1: bracket 20) and where the arm (Fig. 1: 24 ) defines an internal pressure channel extending [Col. 3 lines 15-30: this latter float 28, floating free, serves other purposes. Within the body of the float 28, a cup 36 is mounted to receive the upper between the proximal end (Fig. 1: 24 near bracket 20) and the distal end (Fig. 1: 24 near float 28 30) and where the pressure sensor (Fig. 1: 52 pressure cell)  is in fluid communication with the float (Fig. 1: 28 30)  via the internal pressure channel (Fig. 1: channel 19)[Col. 4 lines 15-30:  Pressure cell 52, of any convenient shape but shown here in a cylindrical form (Figures 3 and 4) is dimensioned to receive a reasonable pressure result of a limited height movement in response to the level sensing means in any specific storage tank].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Quist’s pressure sensor compensating pressure arm as a sensor to add to Walstra’s, as modified arm, and pivoting ball because the pressure sensor and channel to the float adjusts for changes resulting from variations in stored liquid levels for accurate fractional reading of adopted depth scales. [Quist Col. 1 lines 40-45].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walstra in view of Hengstler in further view of Jones (US 20190025108; “Jones”).

Claim 9. Dependent on the liquid monitoring system of claim 4. Walstra does not explicitly disclose:
a first near field communication module is disposed at least partially within the first cavity and a second near field communication module is disposed at least partially within the second cavity. 

Jones teaches a liquid level detector.  Jones further teaches a first near field communication module (Fig. 11a: transceiver  in the cavity of  16 sensor ) is disposed at least partially within the first cavity (Fig. 11a: with sensor 16 is a  transceiver) 0159 and a second near field communication module (Fig. 10: float 124 with wireless transceiver) [0159 sealed ball 124 transmits a periodic signal wirelessly or mechanically that can be detected through the metal of keg 14] is disposed at least partially within the second cavity (Fig. 10: inside float 124) [0159]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Jones’s pair of wireless transceivers with one in a cavity outside the monitored fluid and the second cavity surrounded by the monitored fluid as a communication arrangement for Walstra’s first cavity outside the fluid and second cavity surrounded by the monitored fluid because the arrangement improves the reliability of signal transmission across a movable seal between the cavities [Jones 0159].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Description
US 2001853 
SEWARD JR CLARENCE LEE
Pivot ball float with all supporting electronics remotely located
US 1698969 
SARTAKOFF JACK D
Pivot ball float 
US 2627178 
HAYWARD JOHN T et al.
Hinge joint with pressure lines in second cavity
US 20120210782 
Downs; Kevin B. et al.
Pivot ball joint with electronics located only in first cavity
US 20040079152
Sorenson, Chad M.  et al.
Long arm for float not a ball pivot
US 20170356408 
Yang; Dennis Seung-Man et al.
All environmental monitoring separate from fill level device
US 20130125646
Dunlap, JR.; Joel H. et al.
Float but the pivot is not a pivot ball
US 20160123788 
Farmanyan; Gagik
Close reference as the arrangements are similar.

Jamnia; Mohammad Ali et al.
Float with long arm but not a pivot ball for rotation
CN 108871491
LUO, Xiao-qing et al.
Float with pivoting arm and temperature sensors co-located with second cavity
RU 2604477
SUDAKOV IVAN IVANOVICH
Pressure monitoring in first cavity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856